Name: Commission Regulation (EC) NoÃ 1273/2007 of 29 October 2007 amending Regulation (EC) NoÃ 1914/2006 laying down detailed rules for applying Council Regulation (EC) NoÃ 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands
 Type: Regulation
 Subject Matter: EU finance;  regions and regional policy;  trade;  Europe;  agricultural policy
 Date Published: nan

 30.10.2007 EN Official Journal of the European Union L 284/3 COMMISSION REGULATION (EC) No 1273/2007 of 29 October 2007 amending Regulation (EC) No 1914/2006 laying down detailed rules for applying Council Regulation (EC) No 1405/2006 laying down specific measures for agriculture in favour of the smaller Aegean islands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1405/2006 of 18 September 2006 laying down specific measures for agriculture in favour of the smaller Aegean islands and amending Regulation (EC) No 1782/2003 (1), and in particular Article 14 thereof, Whereas: (1) In the light of the experience gained from the application of Commission Regulation (EC) No 1914/2006 (2) it appears that some provisions of that Regulation need to be adapted. (2) Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import- and export licences and advance fixing certificates for agricultural products (3) provides for the issuing and use of certificates using computerised systems; references to this possibility should be integrated in Regulation (EC) No 1914/2006. (3) Article 4(1) of Regulation (EC) No 1914/2006 does not clearly indicate that payments are to be made throughout the year. It should, therefore, be amended to include such a statement. Similarly, Article 35 of that Regulation should be amended to make it possible to make payments throughout the year for the measures referred to in that Article. (4) The procedures for amendments to programmes provided for in Article 34 of Regulation (EC) No 1914/2006 need to be more precise. It is appropriate to specify the rules for the submission of the requests for amendments to the overall programmes and for their approval by the Commission, as well as the timing for their application. Due to budgetary rules, the approved amendments should be implemented as from 1 January of the year following the request for amendment. Moreover, there should be a distinction between major amendments requiring approval by a Commission Decision and minor amendments that should only be notified to the Commission for information. (5) The time limit of 90 days for the aid to be paid by the competent authorities after the date on which the utilised aid certificate is lodged as provided for in Article 4(1) of Regulation (EC) No 1914/2006 is too long and leads to certain administrative difficulties. It should, therefore, be reduced to 60 days. (6) Regulation (EC) No 1914/2006 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1914/2006 is amended as follows: 1. Article 4 is amended as follows: (a) Paragraph 1 is amended as follows: (i) in the third subparagraph, the introductory phrase is replaced by the following: The aid shall be paid by the competent authorities not later than 60 days after the date on which the utilised aid certificate is lodged, except in one of the following cases:; (ii) the following text is added as the fourth subparagraph: Payments shall be made throughout the year.; (b) In paragraph 2, the first subparagraph is replaced by the following: Aid certificates shall be drawn up on the basis of the specimen of import licence set out in Annex I to Regulation (EC) No 1291/2000. Articles 8(5), 13, 15, 17, 18, 19, 21, 23, 26, 27, 29 to 33 and 36 to 41 of Regulation (EC) No 1291/2000 shall apply mutatis mutandis without prejudice to this Regulation.; 2. Article 34 is replaced by the following: Article 34 Amendments to programmes 1. Amendments to the overall programme approved under Article 13(2) of Regulation (EC) No 1405/2006 shall be submitted to the Commission and shall be duly substantiated, in particular giving the following information: (a) the reasons and any implementation problem justifying amendment of the overall programme; (b) the expected effects of the amendment; (c) the implications for financing and verification of commitments. Except in cases of force majeure or exceptional circumstances, Greece shall submit requests for programme amendments not more than once per calendar year and per programme and no later than 30 September of each year. If the Commission raises no objections to the amendments requested, Greece shall apply those amendments from 1 January of the year following that in which they were notified. Such amendments may apply earlier if the Commission confirms in writing to Greece before the date referred to in the third subparagraph that the notified amendments comply with Community legislation. If the notified amendment does not comply with Community legislation, the Commission shall inform Greece thereof and the amendment shall not apply until the Commission receives an amendment that can be declared as compliant. 2. By way of derogation from paragraph 1, for the following amendments, the Commission shall evaluate the proposals of Greece and decide on their approval within four months of their submission at the latest in accordance with the procedure referred to in Article 13(2) of Regulation (EC) No 1405/2006: (a) the introduction of new measures or aid schemes into the overall programme; and (b) the increase of the unit level of support already approved for each existing measure or aid scheme by more than 50 % of the amount applicable at the time when the request for amendment is presented. 3. Greece shall be authorised to make the following amendments without recourse to the procedure set out in paragraph 1 provided that the amendments are notified to the Commission: (a) as regards the forecast supply balances, changes in the quantities of the products concerned covered by the supply arrangements and, consequently, the global amount of aid allocated to support each line of products; and (b) as regards support for local production, adjustments up to 20 % of the financial allocation for each individual measure. Such amendments shall not apply before the date on which they are received by the Commission. They may be implemented only once a year except in cases of force majeure or exceptional circumstances, of modification of the quantities of the products covered by the supply arrangements and of modification of the statistical nomenclature and of the Common Customs Tariff codes as provided for in Council Regulation (EEC) No 2658/87 (4). 3. in Article 35, the following text is added as the second paragraph: Payments for studies, demonstration projects, training or technical assistance measures shall be made throughout the year. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 265, 26.9.2006, p. 1. (2) OJ L 365, 21.12.2006, p. 64. (3) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1913/2006 (OJ L 365, 21.12.2006, p. 52). (4) OJ L 256, 7.9.1987, p. 1.;